Case: 2:17-cv-00332-ALM-MRM Doc #: 24 Filed: 06/26/20 Page: 1 of 1 PAGEID #: 1580



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS

PARIS R. BOONE.

                       Petitioner.                                   Case No. 2:17-cv-332


       - vs -                                                        Chief Judge Algenon L.
                                                     Marbley
                                                                     Magistrate Judge Michael R.
                Mcrz


WARDEN, Mansfield Correctional Institution.

                       Respondent.



                ORDER ADOPTING REPORT AND RECOMMENDATIONS




       The Court has reviewed the Report and Recommendations of United States Magistrate Judge

Michael R. Merz (ECF No. 23) to whom this case was referred pursuant to 28 U.S.C. § 636(b) and

noting that no objections have been filed thereto and that the time for filing such objections under

Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and Recommendations.

       Accordingly, it is hereby ORDERED that Petitioner's Motion for Relief from Judgment

(ECF No. 16) be granted and the Court will proceed lo decide the Objections on the merits

June Z£^ 2020.
                                                               AlgenonX.. Marbley
                                                             'nited Slates Chief Judge
